Wallace, J.
The libelant sues in rem to recover a balance of wages duo him as master of the bark Pendergast, claiming a lien by the British “Merchant Shipping Act” of 1854 (section 193) upon'the theory that the bark "was a British vessel. The disirict court decreed in his favor, and the owners of the bark have appealed.
The libelant, who is a citizen of this country, made a contract, at the city of New York, to act as master of the bark, with J. L. Pendergast, who was also a citizen of this country residing at New York city. Pen-dergast was the real owner of the bark; tbe vessel having been built for him, and paid for by him, at Quebec. She was registered at that port in the name of James G. Boss as owner, and carried the British flag; but Boss bad transferred her by bill of sale to one Adey, a British subject, wbo was in the employment of Pendergast, and Adey had executed a mortgage for her full value to Pendergast, with an irrevocable power of attorney, vesting in the latter power to sell and absolute control of the vessel. Pendergast was in possession as the real owner.
The libelant testifies that when he made the contract with Pendergast ho supposed Pendergast to be acting as agent for Boss; tbe registered owner. The district judge gave credit to this testimony, and the decree of the district court proceeded upon the assumption that it was true. The evidence taken in this court shows that this testimony was untrue, and that the libelant did not know who was the owner of the bark until July 31, 1884, when he went to the British consul to have himself indorsed as master on the ship’s register, and then for tbe first time saw llie register, and saw by it that Boss was the owner. He had made the contract to serve as master with Pendergast over a fortnight before this. It is wholly improbable that he supposed Mr. Pendergast, whose name the vessel bore, was the agent for an unknown owner. The case must be decided upon the theory that he dealt with Pendergast as owner.
Although the bark was registered as a British vessel, and carried the *416British flag, tbe libelant was not misled by this prima, facie evidence of Per nationality, but dealt with Pendergastas owner, at Pendergast’s place of residence, supposing him to be the owner. As to the libelant, the bark was an American, and not a British, vessel. The Alice Tainter, 14 Blatchf. 41; The Plymouth Rock, 13 Blatchf. 505. The cpntract having been made here, and being one for services to be performed on a vessel which, as between the contracting parties, was an American vessel, has only those incidents which exist by the general maritime law as recognized in this country, and not those which are created by the law of Great Britain. Consequently the contract did not imply a lien upon the ship for the master’s wages.
The decree of the district court is reversed, and the libel is dismissed, with costs of this court and of the district court.